      ill i            is i o                 io    oi            i           s
  10 (Supplement 2 (12 11                                       (pos publi        io
      e t         1            Bonnie D Keeling
      e t         2
 (Sp u e                  ln

      n te St te                    n upt              ut        t e   Western                                  t       t    Washington
                                                                                                                            (St te
         e num e                19-42631-BDL




     l   m 10S2
Notice of Postpetition Mortg ge                                                                                             ees                    penses              n                       rges
If the debtor’      po i                                s o p      o pos p i io o                                u l i s ll    s o ou l i                      s   u        b       s     ui   i        s i
     b o s p i ip l si                                     ou us us   is o    o i                             oi o          s    p s s                                 si       u                   b         up
 ili         ou ss                                       o    bl  i s      bo o                               i s        b o s p i ip l si
 il           is o                  s       suppl                 o ou p oo o               l i     See       n upt           ule 002 1



                      o                 io     Quicken Loans                                                                                      ou     l i   o (         n        n 6

       s                 i is   n num e                                uu et                1203
      ent               t e e t ’    unt

      o s is o i                              suppl                     p io       oi         o pos p i io                    s
       p s s                                      s
 �
 �                e             te          t el    tn t e


 P rt                          te        i e Postpetition                ees           penses          n            rges

         i                           s         p s s              d h r e      rred o the debtor’                           ort       e       o t fter the et t o                f ed o o i lu
      s o                      ou            isbu s               so        ou s p iousl i        i                          i        oi       il i   is s                      ou    sp iousl
      pp o                                  ou   i i                   pp o l i p        s s                                                   ou    si u

                   s ip io                                                                                                   si       u                                                            ou

     1            te             e                                                                                                                                                       (1

     2             n u           ent un             ( S          ee                                                                                                                      (2

              tt ne             ee                                                                                                                                                       (

                  ln       ee           n      ut           t                                                                                                                            (

                  n upt                                l m ee                                                           09/19/2019                                                       (         500.00
         Appraisal/Bro                       r’s pri            p n n ee                                                                                                                 (

                   pe t n pe t n ee                                                                                                                                                      (

                                n e (n n e                                                                                                                                               (

            n u n e                          n e (n n e                                                                                                                                  (

 10                pe t p e e                  t n e pen e              Spe                                                                                                             (10

 11               t e          Spe           PLAN REVIEW                                                                08/21/2019                                                      (11        150.00
 12               t e          Spe                                                                                                                                                      (12

 1                t e          Spe                                                                                                                                                      (1

 1                t e          Spe                                                                                                                                                      (1



   e e t                         t u tee m                       llen e  et e t e ee e pen e                    n                 e       u l te       e e u e t   ep
 See 11 S                           1 22( (                     n     n upt    ule 002 1


              l           m 10S2                                               oi       o         os p i io         o                     s   p    s s                 s                                      p    e


                       Case 19-42631-BDL                                          Doc             Filed 10/01/19                      Ent. 10/01/19 13:07:29                            Pg. 1 of 4
                      Bonnie D Keeling                                                                                                           19-42631-BDL
e t        1                                                                                                              e num e      (i
                           t        me             le    me               t    me




P rt                      ign           ere


    e pe n mplet n t                                          t e mu t         n t S n n p nt            u n me n               u t tle          n         n   t te    u         e   n
 telep ne num e
                                         i

 �                 mt e        e t
 �                 mt e r               i or’s a   ori        a


               l     u                   p      l o p u                           i o     io p o i           i       is l i       is        u              o      o        b s
 o                   o l                      i o   io                    so       bl b li



                               /s/                                                                                          9          24       2019
                                                                                                                       te
                           S n tu e



                           Lesley D. Bohleber                                                                               Agent for Creditor
      nt                                                                                                              tle
                                    t        me                      le   me               t    me




      mp n
                           Aldridge Pite, LLP


                           4375 Jutland Dr. Suite 200; P.O. Box 17933
           e
                               um e                       St eet
                               San Diego                                          CA                 92177
                                t                                                       St te                e




  nt           tp    ne    (            858 750               7600                                                    m l   LLueke@aldridgepite.com




           l        m 10S2                                           oi       o     os p i io        o           s    p     s s                        s                             p   e


                    Case 19-42631-BDL                                Doc            Filed 10/01/19               Ent. 10/01/19 13:07:29                               Pg. 2 of 4
1    LESLEY D. BOHLEBER (SBN 49150)
     ALDRIDGE PITE, LLP
2    The Ogden Building
     9311 SE 36th St, Ste 100
3    Mercer Island, WA 98040
     Telephone: (425) 644-6471
4
     Mailing Address:
5    4375 Jutland Drive, Suite 200
     P.O. Box 17933
6    San Diego, CA 92177-0933
     Telephone: (858) 750-7600
7    Facsimile: (619) 590-1385
8    Attorneys for QUICKEN LOANS
9

10                              UNITED STATES BANKRUPTCY COURT
11                WESTERN DISTRICT OF WASHINGTON - TACOMA DIVISION
12    In re                                                  Case No. 19-42631-BDL
13    BONNIE D KEELING,                                      Chapter 13
14                     Debtor(s).                            PROOF OF SERVICE BY MAIL
15

16
                     I, Melissa Gonzalez, declare that:
17
                     I am employed by Aldridge Pite, LLP. My business address is: Fifteen Piedmont
18
     Center, 3575 Piedmont Road, N.E., Suite 500, Atlanta, GA 30305. I am over the age of eighteen
19
     years and not a party to this case.
20
                     On October 1, 2019, I served the
21
                     Notice of Postpetition Mortgage Fees, Expenses, and Charges in said cause by placing
22
     a true and correct copy thereof enclosed in a sealed envelope with postage thereon fully prepaid in
23
     the United States Mail at San Diego, California, addressed as follows: SEE ATTACHED SERVICE
24
     LIST.
25
              I declare under penalty of perjury that the foregoing is true and correct.
26
     Dated: October 1, 2019                                   /s/Melissa Gonzalez
27                                                            MELISSA GONZALEZ
28



                                                       1
Case 19-42631-BDL           Doc     Filed 10/01/19      Ent. 10/01/19 13:07:29       Pg. 3 of 4
                                      SERVICE LIST
 1
   DEBTOR(S)
 2 (VIA U.S. MAIL)

 3 Bonnie D Keeling
   PO Box 45412
 4 Tacoma, WA 98448

 5

 6
   DEBTOR(S) ATTORNEY
 7 (VIA ELECTRONIC NOTICE)

 8 Jessica N MacGill
   Washington Law Group, PLLC
 9 10700 Meridian Ave N Ste 109
   Seattle, WA 98133
10 JessicaM@washingtonstateattorne

11 CHAPTER 13 TRUSTEE
   (VIA ELECTRONIC NOTICE)
12
   Michael G. Malaier
13 2122 Commerce Street
    Tacoma, WA 98402
14 ecfcomputer@chapter13tacoma.org

15 U.S. TRUSTEE
   (VIA ELECTRONIC NOTICE)
16
   U.S. Trustee
17 Department of Justice
   Office of the U.S. Trustee
18 700 Stewart St Ste 5103
    Seattle, WA 98101
19 USTPRegion18.SE.ECF@usdoj.gov
20

21

22

23

24

25

26

27

28



                                              2
Case 19-42631-BDL     Doc    Filed 10/01/19   Ent. 10/01/19 13:07:29   Pg. 4 of 4
